Title: Report of the Committee on Proposals and Ways and Means, 30 May 1774
From: Adams, John,Boston Town Meeting
To: 


      
      30 May 1774. Report of the Committee on Proposals and Ways and Means. No Dft or minutes found. printed: Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 176.
      “The Committee to receive Proposals and to consider of Ways and Means to employ the Poor, acquaint the Town, they were not able to report at present—they were therefore desired to sit again.”
      Just before adjournment, the town decided to assign a new responsibility to the committee. It was requested to “prepare a Paper, to be carried to each Family in the Town, the Report of which to be, not to purchase any Articles of British Manufactures, that can be obtained among Ourselves, and that they will purchase Nothing of, but totally desert those who shall Counter-work the Salutary Measures of the Town.” Further the Committee of Correspondence was told to send word of this non-consumption resolution to towns throughout the province. The town’s proposed boycott was far less sweeping than the Solemn League and Covenant, drafted by the Committee of Correspondence, which would have cut off all trade with Great Britain. (See Brown, Revolutionary PoliticsRichard D. Brown, Revolutionary Politics in Massachusetts: The Boston Committee of Correspondence and the Towns, 1772–1774, Cambridge, 1970., p. 191–192.)
     